COURT OF APPEALS FOR THE
                                  FIRST DISTRICT OF TEXAS AT HOUSTON

                                           ORDER ON MOTION

Cause number:               01-12-01148-CR
Style:                      Rodolfo Dominguez
                            v The State of Texas
Date motion filed*:         August 19, 2013
Type of motion:             Agreed motion to substitute counsel
Party filing motion:        Appellant
Document to be filed:       N/A

Is appeal accelerated? No

Ordered that motion is:

              Granted
               If document is to be filed, document due:
                Absent extraordinary circumstances, the Court will not grant additional motions to
                 extend time
              Denied
              Dismissed (e.g., want of jurisdiction, moot)
              Other: _____________________________________
         The Clerk of this Court is ordered to substitute Colin B. Amann for J. Sidney Crowley as
         appellant’s counsel of record. We further notify counsel Amann that this substitution
         will not provide a basis for any further extensions of time, nor will it affect any pending
         deadlines in this appeal.


Judge's signature:/s/ Harvey Brown
                                                       for the Court

Panel consists of ____________________________________________

Date: September 11, 2013




November 7, 2008 Revision